Exhibit 10.8
BUSINESS CONSULTING AGREEMENT
This Business Consulting Agreement (the “Agreement”) is entered into effective
this 28th day of September, 2009 (the “Effective Date”) by and between Mark E.
Baumbach d/b/a Baumbach Consulting, 4517 Claremore Court, Edina, MN 55435 (the
“Consultant”) and Dolan Media Company, 222 South Ninth Street, Suite 2300,
Minneapolis, MN 55402 (the “Company” with reference to the following facts:

  A.  
The Company desires to receive certain consulting services from the Consultant.
    B.  
The Consultant desires to provide those consulting services to the Company under
the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:
 
1. Consulting Services. The Company hereby engages the Consultant to perform
special studies, due diligence and other services (collectively, the “Services”)
in accordance with the terms and conditions set forth in this Agreement.
Consultant will provide the Services pursuant to project work statements (each
an “SOW”), which shall describe the details of the Services the Company has
requested for any particular project. Any of the Company’s chief executive
officer, chief operating officer and chief financial officer may request for the
Consultant to perform Services. Each SOW shall be incorporated in and made a
part of this Agreement. To the extent there are any conflicts or inconsistencies
between this Agreement and any SOW, this Agreement shall govern and control
unless the parties have expressly agreed otherwise in the SOW that a specific
provision of this Agreement is amended, in which case this Agreement shall be so
amended, but only with respect to such SOW.
2. Term of the Agreement. This term of this Agreement will begin on the
Effective Date and will remain in effect until terminated as provided in this
Section 2.

  a.  
Either party may terminate this Agreement on 10 days’ notice to the other party
in writing, by certified mail or personal delivery, provided that in the case of
a termination by Baumbach, this Agreement will not be terminated until Baumbach
has provided all the Services described under any active SOW.
    b.  
Either party may terminate this Agreement if the other party materially breaches
any provision of this Agreement and such party fails to cure its breach within
ten (10) days after written notice from the non-breaching party.
    c.  
 Upon termination of this Agreement or expiration of the term hereof:  (a) each
party shall remain liable to the other for any breach of this Agreement prior to
such expiration or termination; and (b) the Consultant will be entitled to all
amounts due from the Company under this Agreement up to the date of termination
or expiration.  

3. Time Devoted by Consultant. It is anticipated the Consultant will spend the
amount of time reasonably necessary to provide the Services by the deadlines set
by the Company, recognizing that the particular amount of time may vary from day
to day and from week to week.

 

 



--------------------------------------------------------------------------------



 



4. Place Where Services Will be Rendered. The Consultant will perform most
Services at a location to be determined in Consultant’s sole discretion.  In
addition, the Consultant will perform Services by telephone and at such other
places as reasonably necessary to perform the Services, including the Company’s
offices and the offices of potential acquisition targets.
5. Payment to Consultant. The Company will pay the Consultant at a rate of
$200.00 per hour as consideration for the Services. The Company will also
reimburse the Consultant for his reasonable out-of-pocket expenses incurred in
providing the Services; provided that any such expenses have been previously
approved in writing by the Company.  Promptly after the end of each calendar
month, the Consultant will submit an itemized monthly invoice setting forth the
hours for which Consultant provided Services and the type of services provided,
along with the out-of-pocket expenses incurred in the preceding month with
original receipts. The Company will pay the Consultant the amounts due as
indicated by invoices submitted by the Consultant within 30 days of receipt.
6. Independent Contractor. By this Agreement, the parties intend to create the
relationship of independent contractor and not that of an employer-employee and
hereby acknowledge that, with respect to the Services, the Consultant has been
engaged as an independent contractor and not an employee of the Company.
Accordingly, the Consultant shall be responsible for payment of all taxes
including U.S. Federal, State and local taxes arising out of the Consultant’s
activities in accordance with this Agreement, including by way of illustration
but not limitation, Federal and State income tax, Social Security tax,
Unemployment Insurance taxes, and any other taxes or business license fee or
insurance as required. Neither party is the agent of the other and neither party
shall have the right to bind the other by contract or otherwise, except as
expressly provided in this Agreement.
7. Work for Hire. Work Product (as defined below) is “work made for hire” for
purposes of the copyright laws of the United States and will be the Company’s
sole and exclusive property. Further, to the extent that (i) any Work Product
may not by operation of law be deemed works made for hire, or (b) ownership
rights with respect to any Work Product may not vest in Client as contemplated
by this Agreement, then, in each case, this Agreement will automatically operate
as an irrevocable grant, transfer, sale and assignment by Consultant to Company
of all right, title and interest in such Work Product. The term “Work Product”
means all original material created by the Company for Baumbach under this
Agreement, including ideas, concepts, drawings, information, works of
authorship, documents and tangible items.
8. Employment of Others. The Company may from time to time request that the
Consultant arrange for the services of others.  All costs to the Consultant for
those services will be paid by the Company but in no event shall the Consultant
employ others without the prior authorization of the Company.
9. Confidentiality. The terms and conditions of that certain mutual
nondisclosure agreement between the Company and Baumbach dated September 28,
2009 is incorporated herein by reference as if such terms and conditions were
fully set forth in this Agreement.
10. No Assignment. Subject to the immediately following sentence, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, each of which such successors and
permitted assigns shall be deemed to be a party hereto for all purposes
hereof.  No party may assign, delegate or otherwise transfer either this
Agreement or any of his or its rights, interests, or obligations hereunder
without the prior written approval of the other parties.

 

 



--------------------------------------------------------------------------------



 



11. Miscellaneous. This Agreement, together with each statement of work now or
hereinafter executed, constitutes the entire agreement and understandings of the
parties concerning the Services to be provided by Baumbach to the Company. This
Agreement expressly supersedes all prior agreements and commitments of the
parties, whether oral or written, regarding the Services. Nothing contained in
this Agreement shall constitute a commitment by the Company or any of its
affiliates to into any other arrangement or agreement relating to the Services.
This Agreement may not be amended, supplement or modified, except in a writing
signed by both of the parties. This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota, without giving effect to
its choice of law principles. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns. The terms and conditions of paragraphs 7 and 9 shall
survive the termination of this Agreement. This Agreement may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and all of which together shall constitute one
instrument. The parties agree to execute such other document or instruments and
take such other actions as are necessary to consummate the transactions
contemplated by this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THE BUSINES CONSULTING AGREEMENT BETWEEN
MARK E. BAUMBACH AND DOLAN MEDIA COMPANY DATED SEPTEMBER 28, 2009]

            Dolan Media Company
       /s/ Scott J. Pollei       By:  Scott J. Pollei, its Executive Vice       
President and Chief Operating Officer            /s/ Mark E. Baumbach       MARK
E. BAUMBACH D/B/A BAUMBACH CONSULTING         

 

 